DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. [US 2006/273677] in view of Teubel et al. [US 2013/039784] and further in view of Anpo [JP 59136053A] (see annotated translation).
Claim 4, Horng et al. discloses a rotor comprising: a shaft [32); a hub [31) that is fixed to one axial end part of the shaft [32], is configured to cover one axial end face of the shaft [32], and is made of a resin [paragraph 0023]; an outer peripheral part [312] that is disposed radially outside the hub [31] and is connected to the hub [31].
Horng et al. fails to teach that the hub has a plurality of connection parts [3, 203] that radially outward extend from the hub [2, 202] of the rotor with an axial through space defined between adjoining two of the connection parts,  the axial through space radially extending from the hub to the outer peripheral part.
Teubel et al. teaches a hub made from a central portion [42] with a plurality of connection parts [36] that radially outward extend from the hub of the rotor [18] wherein an outer part [cylindrical outer surface of 18; figure 1] is connected to the hub via the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the rotor of Horng et al. from a hub with a plurality of connection parts wherein the outer part is connected to the hub via the connection parts with an axial through space defined between adjoining two of the connection parts as taught by Teubel et al. since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179 and introducing the open alternative hub structure of Teubel et al. as a means to reduce the weight of the rotor.
Horng et al. in view of Teubel et al. fails to teach the claimed details of the production method for the hub by defining a hub formation space for forming the hub, connection part formation spaces for forming the connection parts, and an outer peripheral part formation space for forming the outer peripheral part, using a plurality of dies with the hub formation space, the connection part formation spaces, and the outer peripheral part formation space communicating with each other, and disposing the one axial end face of the shaft in the hub formation space; and injecting a molten resin from a resin injection gate of one of the dies, the resin injection gate being disposed opposite the one axial end face of the shaft, into the hub formation space, supplying the molten resin from the hub formation space to the outer peripheral part formation space via the connection part formation spaces, and curing the molten resin in each of the hub 
Anpo teaches a production method [figure 4] for a rotor [figures 2 and 6], the rotor including: a shaft [40]; a hub [10] that is fixed to one axial end part of the shaft [figures 2 and 6], is configured to cover one axial end face of the shaft, and is made of a resin [paragraph 0001; “A molten mixture with a resin is injected into the cavity, and then the mixture is cooled and solidified to form a cylindrical anisotropic magnet inserted and fixed through a rotating shaft”], the production method comprising defining a hub formation space [cavity 18] for forming the hub [rotor body 10], using a plurality of dies [molds 20, 26 and 32] with the hub formation space [cavity 18], the connection part formation spaces, and the outer peripheral part formation space communicating with each other, and disposing the one axial end face of the shaft [40] in the hub formation space [figure 4]; andBIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/PLC/labApplication No.: 16/087,497Docket No.: 0020-6189PUS1 Reply dated November 5, 2020Page 3 of 6Reply to Office Action of August 06, 2020injecting a molten resin from a resin injection gate [30] of one of the dies [26], the resin injection gate being disposed opposite the one axial end face of the shaft [40; see figure 4], into the hub formation space cavity [18], and curing the molten resin to form the hub [paragraph 0001; “A molten mixture with a resin is injected into the cavity, and then the mixture is cooled and solidified to form a cylindrical anisotropic magnet inserted and fixed through a rotating shaft”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the production method of Anpo to the rotor of Horng et al. in view of Teubel et also that the molds produce desired hub shape with the connection parts and the outer peripheral part since it was known in the art to create rotors by injection molding via a gate a taught by Anpo, the change of shape of the rotor  requires 
Claim 2, Horng et al. as modified discloses the production method for a rotor according to claim 4, wherein Teubel et al. teaches that the connection parts [36] are each inclined to form an acute angle with respect to an axial direction of the rotor [18; figures 1 and 2].
Claim 3, Horng et al. as modified discloses the production method for a rotor according to claim 4, wherein Horng et al. discloses that the hub [31], the connection parts, and the outer peripheral part [31] are each made of a plastic magnet [paragraph 0023].
Claim 5, Horng et al. as modified discloses the production method for a rotor according to claim 2, wherein Horng et al. discloses that the hub [31], the connection parts, and the outer peripheral part [31] are each made of a plastic magnet [paragraph 0023].

Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that “the molten resin injected into the hub formation space through the resin injection gate flows into the outer peripheral part formation space via the connection part formation spaces, so that weld lines in the hub can be reduced. Consequently, it is possible to enhance the fixation strength between the hub and the shaft (see paragraphs 0026 and 0033-0036 of the specification)”  the fact that applicant has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant contends that Anpo fails to teach the method of producing the claimed hub with the claimed connection parts and outer peripheral parts.
“Anpo fails to disclose even one of the hub formation spaces, the connection part formation spaces, and the outer peripheral part formation space. Thus, it would not have been obvious to one of ordinary skill in the art to supply the molten resin from the hub formation space. Therefore, even if one skilled in the art had some rationale [which Applicant does not concede] to combine Horng, Teubel, and Anpo as suggested in the Action, the suggested combination still fails to disclose each and every element of claims 2-5. Therefore, claims 2-5 are patentable over the cited prior art. Reconsideration and withdrawal of this rejection are respectfully requested.”
	In response, Anpo is merely relied upon to show a method in which an injection molded rotor can be produced.  Horng et al. in view of Teubel et al. disclose the claimed rotor shape.  The rejection applies the production method of Anpo to make the hub of Horng et al. in view of Teubel et al.  This merely requires changing the shape of the mold(s) to yield the hub of Horng et al. in view of Teubel et al., wherein the resin is injected via gate [30] into the modified cavity to create the hub.  Adjusting the shape of a mold(s) to create a desired injection molding shape is not above one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD ROJAS/Primary Examiner, Art Unit 2837